Case: 14-50968      Document: 00513607565         Page: 1    Date Filed: 07/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50968
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 25, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHARLES MARQUEZ, also known as El Gordo, also known as Puerkote, also
known as Henry, also known as Paul, also known as Pablo, also known as
Carlos Marquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1351-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Charles Marquez was convicted by a jury of sex trafficking of children;
sex trafficking by force, fraud, or coercion; transportation for prostitution;
coercion enticement; conspiracy to commit coercion and enticement; and
importation of an alien for immoral purpose, and received a total within-
guidelines sentence of life imprisonment and a life term of supervised release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50968    Document: 00513607565     Page: 2   Date Filed: 07/25/2016


                                 No. 14-50968

      Represented by counsel, Marquez raises three issues on appeal: (1) the
district court abused its discretion by admitting as intrinsic evidence that he
had sexual intercourse with an underage girl (C.V.C.), and by admitting as
extrinsic, for the purpose of demonstrating knowledge and intent under
Federal Rule of Evidence 404(b), evidence that he was separately investigated
in 1998 and 1999 for running an escort service; (2) his due process rights were
violated by the Government’s failure to correct false testimony; and (3) his
sentence was substantively unreasonable. Although Marquez’s brief mentions
a fourth issue, that his convictions should be reversed based on cumulative
error, he fails to adequately brief this issue and has accordingly abandoned it.
United States v. Scroggins, 599 F.3d 433, 447-48 (5th Cir. 2010).
      We review the district court’s evidentiary rulings for an abuse of
discretion, subject to a harmless error inquiry. See United States v. Hicks, 389
F.3d 514, 522 (5th Cir. 2004). The district court did not abuse its discretion by
concluding the evidence that Marquez had sex with C.V.C. was intrinsic.
C.V.C. testified that she knew Marquez was recruiting her for prostitution, and
her testimony demonstrates that she had sex with Marquez as a part of that
recruiting process. Marquez’s stated purpose of having sex with C.V.C. was to
determine whether she was a police officer and how she would act with
potential customers. Accordingly, Marquez’s sexual contact with C.V.C. was
inextricably intertwined with the sex trafficking of a minor offense under 18
U.S.C. § 1591(a) charged in the indictment. See United States v. Ceballos, 789
F.3d 607, 620 (5th Cir. 2015).
      As to the evidence of the prior investigation into Marquez’s escort
business, we find no reversible error. See United States v. Beechum, 582 F.2d
898, 911-15 (5th Cir. 1978) (en banc); United States v. Chavez, 119 F.3d 342,
346-47 (5th Cir. 1997). Even assuming the district court erred by failing to



                                       2
    Case: 14-50968    Document: 00513607565      Page: 3   Date Filed: 07/25/2016


                                  No. 14-50968

explicitly perform the Federal Rule of Evidence 403 balancing test on the
record or by reaching an erroneous conclusion under the balancing test, see
United States v. Zabinah, 837 F.2d 1249, 1266 (5th Cir. 1988), the Government
correctly asserts that any error was harmless. An error is harmless unless it
affects Marquez’s substantial rights, United States v. McCall, 553 F.3d 821,
827 (5th Cir. 2008), and an error affects Marquez’s substantial rights only
where “there is a reasonable probability that the improperly admitted evidence
contributed to the conviction,” United States v. Sumlin, 489 F.3d 683, 688 (5th
Cir. 2007). The evidence presented against Marquez was strong. A number of
Marquez’s female employees and clients testified regarding Marquez’s
prostitution operation, including the recruitment process, transportation of a
woman over the Texas-Mexico border for prostitution, recruitment of an
underage girl, and use of threats and force against the women.               The
Government also presented telephone records, text messages, photographs,
and ledgers relating to the offense.
      To demonstrate “a due process violation, the appellant[] must establish
that (1) [the prosecution witness] testified falsely; (2) the government knew the
testimony was false; and (3) the testimony was material.” United States v.
Mason, 293 F.3d 826, 828 (5th Cir. 2002). Marquez has not demonstrated that
the testimony of B.G.G.T., Durwood Spencer, or Homeland Security Special
Agent Anthony Miranda concerning immunity given to witnesses was false;
accordingly, he has not demonstrated error, much less plain error, and his due
process argument fails. See id.
      While we generally review the substantive reasonableness of the
sentence for an abuse of discretion, Gall v. United States, 552 U.S. 38, 51
(2007), plain error review applies where, as here, the defendant fails to object
in the district court, see United States v. Mondragon-Santiago, 564 F.3d 357,



                                       3
    Case: 14-50968    Document: 00513607565       Page: 4   Date Filed: 07/25/2016


                                 No. 14-50968

361 (5th Cir. 2009); see also Puckett v. United States, 556 U.S. 129, 135 (2009).
Marquez contends that his sentence is substantively unreasonable because
none of the witnesses testified that Marquez was ever violent or injured them
and because prostitution is legal in some portions of the United States. At trial
and sentencing, numerous witnesses testified that Marquez threatened and
withheld pay from employees and raped or coerced women into sex. Marquez
cites no case law to support his argument. The district court heard and took
into account the statements and testimony of the victims and the arguments
made by defense counsel and Marquez himself, as well as the 18 U.S.C.
§ 3553(a) factors, when determining that a within-guidelines sentence was
appropriate. “[T]he sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
Accordingly, Marquez has not demonstrated error, much less plain error. See
Puckett, 556 U.S. at 135; Gall, 552 U.S. at 51.
      Finally, Marquez has filed motions to proceed pro se with standby
counsel and to stay the appellate proceedings. Marquez is essentially asking
us to approve a hybrid representation. He has not “clearly and unequivocally”
asserted his desire to proceed pro se, Myers v. Johnson, 76 F.3d 1330, 1334 (5th
Cir. 1996), given that he requests that his current counsel―counsel whom he
has repeatedly attempted to have replaced―remain on the case as standby
counsel. He has no constitutional right to such representation on appeal, and
we generally do not permit such representation. See id.; see also United States
v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir. 1999). We see no reason to make
an exception here.
      AFFIRMED. All pending motions are DENIED.




                                       4